DETAILED ACTION

Application Status
This action is written in response to applicant’s correspondence received February 23, 2018.  Claims 27-46 are currently pending and under examination.

Application Status
This action is written in response to applicant’s correspondence received November 19, 2020.  Claims 27-30, 35-37, and 40-47 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Interview Request Withdrawn
It is noted that in a telephone call in early December 2020 with Katharina Stengel (Reg No 78,337), Applicants withdrew the request for interview to be held on December 17, 2020 because the amended claims had not yet been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. US 61/781,598 filed March 14, 2013, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Instant claim 27 recites “A method for excising and sequencing a target nucleic acid from a genomic DNA, comprising contacting a first target site in the genomic DNA with a first CRISPR Cas9 protein and a first guide RNA and a second target site in the genomic DNA with a second CRISPR Cas9 protein and a second guide RNA, whereby the first Cas9 protein and the first guide RNA bind and cleave the first target site, and the second Cas9 protein and the second guide RNA bind and cleave the second target site, thereby cleaving the first target site and the second target site to produce an excised target nucleic acid; purifying the excised target nucleic acid; and sequencing the excised target nucleic acid”. The first instance of support for this claim language can be found in US 61/818,382 filed May 1, 2013 at paragraphs [0058]-[0066] and Figures 3 and 4. Accordingly, the effective filing date of the instant claims is May 1, 2013.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  at least because instant claims 27-46 are not adequately supported by the only priority document US 61/781,598 filed March 14, 2013 for the reasons discussed above.
Applicants are respectfully reminded that the statement provisions of 37 CFR 1.55 and 1.78 require that if the later-filed transition application contains, or contained at any time, a claim to a 
In the event the determination of the status of the application as subject to AIA  35 U.S.C.102 and 103 (or as subject to pre-AIA  35 U.S.C.102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 27-30, 35-37, 40, 41, and 45-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou (US 2014/0038241, priority to August 5, 2012) in view of Cong (Cong et al. .
Zhou teaches a method for excising and sequencing a target nucleic acid from genomic DNA ([0002]). Zhou teaches contacting the genomic DNA with a pair of target DNA-engineered sequence specific DNA nuclease complexes and cut the DNA at a pair of cleavage points within or near the binding sites ([0007]). Accordingly, Zhou teaches contacting a first and second target site in the genomic DNA with a first and second sequence specific DNA nuclease complexes, whereby the first sequence specific DNA nuclease cleaves the first target site and the second sequence specific DNA nuclease cleaves the second target site. Zhou teaches that after the target DNA is cut, the DNA fragment (i.e. excised DNA fragment) between the two cutting sites is purified ([0007]) and sequenced ([0009]).
Zhou does not teach wherein the first and second sequence specific DNA nuclease is a first and second CRISPR Cas9 protein and guide RNA.
However, Cong teaches that CRISPR Cas9 nucleases can be directed by short guide RNAs to induce precise cleavage at endogenous genomic loci in human and mouse cells (abstract). Cong teaches that multiple guide sequences can be encoded into a single CRISPR array to enable simultaneous editing of several sites within the mammalian genome, demonstrating easy programmability and wide applicability of the RNA-guided nuclease technology (abstract). Cong further teaches specifically using a pair of Cas9-guide RNA targeted to a first and second site within a target genomic DNA sequence to specifically excise a deletion fragment (see Fig. 4).
It would have been obvious to one of ordinary skill in the art to have modified the method of Zhou by replacing the sequence-specific DNA nucleases with Cas9-guide RNA complexes because it would have merely amounted to a simple substitution of one known sequence-specific DNA nuclease for another to yield predictable results. One would have been motivated to have done so because Zhou teaches that the Cas9-guide RNA system has easy programmability and wide 

Regarding claims 28-30, Cong teaches wherein the Cas9 protein is Streptrococcus pyogenes Cas9 protein (see page 819, column 3). The obviousness of using the S. pyogenes Cas9-guide RNA complex of Cong as the sequence specific nuclease in the method of Zhou is discussed above as applied to claim 27.

Regarding claims 35-37, Cong teaches wherein the guide RNA is a single molecule guide RNA (see Figure 2B). The obviousness of using the S. pyogenes Cas9-guide RNA complex of Cong as the sequence specific nuclease in the method of Zhou is discussed above as applied to claim 27.

Regarding claim 40, Zhou does not explicitly teach wherein the genomic DNA is eukaryotic genomic DNA.
However, Zhou does teach wherein the isolated DNA fragments are of “diagnostic relevance from whole genome for DNA sequencing in clinical settings” ([0002]). This disclosure sufficiently suggests to one of ordinary skill in the art to apply the method to genomic DNA that is human, or at the very least eukaryotic genomic DNA.
Nevertheless, to the extent that this does not explicitly refer to eukaryotic genomic DNA, Zhou further teaches wherein engineered sequence specific DNA nuclease called Transcription Activator Like Effector Nuclease (TALEN) has been used to achieve discrete edits or deletions on endogenous human genes ([0033]).

Accordingly, it further would have been obvious to one of ordinary skill in the art to have applied the method of Zhou to genomic DNA that was human for the advantage of diagnosing disease in humans. It would have been entirely predictable to have applied the method of Zhou using Cas9-guide RNA to genomic DNA that was human because each of Zhou and Cong teach that sequence-specific DNA nucleases were known to be able to cleave human DNA.

Regarding claim 41, Zhou does not teach wherein the genomic DNA comprises genomic DNA from lysed cells.
However, Cong teaches obtaining genomic DNA by extraction using the QuickExtract DNA extraction kit by resuspension of the cells in QuickExtract solution and incubation at 65°C for 15 minutes and 98°C for 10 minutes (see Supplementary Materials and Methods). To the extent that Cong does not teach whether the cells were lysed, the QuickExtract DNA extraction kit indicates that the use of the QuickExtract solution and method “requires only heat treatment to lyse the cellular or tissue material, release the DNA” (see page 2). Accordingly, it is inherent to the method of Cong that the genomic DNA material was obtained from cells that were lysed.
It would have been obvious to one of ordinary skill in the art to have obtained the genomic DNA according to the method of Cong because it would have simply amounted to an application of a known method for obtaining genomic DNA as taught by Cong to the method of Zhou, which requires starting genomic DNA material. One of ordinary skill in the art would have been in need of starting genomic DNA material in order to cleave and enrich the DNA fragment in the method of Zhou. Accordingly, one would have been motivated to have applied known methods of obtaining such genomic DNA material, including the method of Cong, to obtain such material, thereby obtaining genomic DNA from lysed cell.

Regarding claim 45, Zhou teaches wherein the excised target nucleic acid is purified by gel electrophoresis ([0026]).

Regarding claim 46, Zhou does not teach wherein sequencing of the excised target nucleic acid is by one or more sequence method as recited by claim 46.
However, Cong describes the use of Sanger sequencing that produced the electropherogram illustrated in Figure 1E. This meets the limitation of “electronic sequencing” because it illustrates the detection of fluorescently labeled nucleotides with electronic devices.
It would have been obvious to one of ordinary skill in the art to have utilized the same Sanger method of sequencing as taught by Cong that produced the electropherogram for the advantage of determining the nucleotide sequence information of the DNA fragment of Zhou.

Regarding claim 47, Zhou teaches wherein the excised target nucleic acid has a length of 5x102 – 1x108 ([0040]), which substantially covers the claimed range of “less than 10 Kb”.

Claims 42-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou (US 2014/0038241, priority to August 5, 2012) in view of Cong (Cong et al. (2013) Science, 339:819-823, published online January 3, 2013), as applied to claim 27 above, and further in view of Illumina (“Preparing Samples for Sequencing Genomic DNA”, published March 2008).
The teachings of Zhou and Cong are discussed above.
Regarding claim 42, Zhou does not explicitly teach wherein the genomic DNA comprises purified genomic DNA. Regarding claim 43, Zhou and Cong do not teach wherein purifying the excised target nucleic acid further comprises ligating adapters to a 5’ end and a 3’ end of the excised 
However, Illumina provided guidance for preparing samples for sequencing and analysis of genomic DNA on an Illumina Genome Analyzer (see Figure 1). Regarding claim 42, Illumina teaches obtaining purified genomic DNA (see page 4). Regarding claim 43, Illumina teaches ligating adapters at a 5’ and 3’ end (see Figure 1). Regarding claim 44, Illumina teaches amplifying the ligation product comprising the DNA fragment (see page 4). 
It would have been obvious to one of ordinary skill in the art to have obtained purified genomic DNA and further ligated adapters to the DNA fragment and further amplified the ligation product comprising the DNA fragment because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results. Illumina describes known methods of preparing genomic DNA and further manipulating DNA fragments for the common purpose of sequencing the DNA fragment. Accordingly, one of ordinary skill in the art could have obtained a purified genomic DNA sample and further manipulated the DNA fragment according to the teachings of Illumina and it would have been entirely predictable that this would have been useful for obtaining the sequence information of the DNA fragment.

Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou (US 2014/0038241, priority to August 5, 2012) in view of Cong (Cong et al. (2013) Science, 339:819-823, published online January 3, 2013), as applied to claim 27 above, and further in view of Shendure (Shendure et al. (2008) Nature Biotechnology, 26(10):1135-1145).
The teachings of Zhou and Cong are discussed above.
Regarding claim 46, to the extent that Zhou and Cong do not explicitly refer to a method of sequencing as recited by claim 46, Shendure describes the sequencing methods of capillary 
It would have been obvious to one of ordinary skill in the art to have determined the nucleotide sequence of the DNA fragment according to any one of the known methods for obtaining DNA sequence information as taught by Shendure. One would have been motivated to do so because these methods were within the technical grasp of one of ordinary skill in the art for determining nucleotide sequence information.
Response to Arguments
The current rejections above are applicable to the currently amended claims. Applicant’s remarks are directed to the previous rejections of the claims. Accordingly, Applicant’s remarks are moot because they are not directed to the current rejections of the current claims.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
March 19, 2021